Citation Nr: 1456759	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-27 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individually unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1986.  His DD Form 214 of record reflects an additional 19 years and one month prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's Virtual VA file.

The issues of service connection for ischemic heart disease and increased ratings for service-connected diabetes mellitus and nephropathy with hypertension have been raised by the record in an October 28, 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's service-connected disabilities are as likely as not of such severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C.A. § 1155, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. Given the results favorable to the Veteran, a discussion of VA's duties to notify and assist the Veteran is not necessary.

TDIU may be assigned where the scheduler rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014). A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more). For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as a single disability.  38 C.F.R. § 4.16(a). 

The Veteran currently meets the scheduler criteria for TDIU based on his disability ratings associated with the common etiology of diabetes that combine to at least 60 percent (30 percent for nephropathy with hypertension, 20 percent for diabetes mellitus, and 10 percent each for peripheral neuropathy of the left and right lower extremities, and 10 percent each for peripheral neuropathy of the left and right upper extremities).  See 38 C.F.R. §§ 4.16(a), 4.25.  The Board notes that the Veteran is also service connected at 10 percent each for chondromalacia patella with degenerative joint disease of the left and right knee; and noncompensibly for residuals from shell fragment wounds to the back, left upper arm, right eyebrow, and left eye.  His combined schedular disability evaluation is 70 percent.  While the minimum rating requirements are met, the Veteran must also be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.

A review of the record reveals that the Veteran retired from his position as an information technology (IT) production technician with United Services Automobile Association (USAA).  In his October 2014 Board hearing, the Veteran testified that he functioned as a tape librarian and worked in the data storage library for USAA.  As part of his job, he worked to maintain five mainframes with about 250 drives.  His position required that he locate various media stored in racks and walking it to and installing it in the drives.  The employees rotated between the five stations every two hours.  He reported that he would be able to sit for roughly a half hour at each station, but that he was mostly on his feet walking and mounting tapes.  He testified that he would get severe leg cramps due to his being on his feet all day at work and that by the end of the day, it was unbearable.  He also reported that due to the neuropathy in his hands, he frequently dropped items.  He retired in 2002 because he couldn't handle being on his feet any longer.  He testified that he tried to work after his retirement from USAA running the register at a drug store, but he had to frequently leave his seat to retrieve items for the pharmacist and therefore could not continue in that position for long.  

In March 2008, the Veteran submitted for a VA contract examination with regards to his neuropathy.  The examiner noted that the Veteran's upper neuropathy resulted in tingling and numbness with pain in both hands and fingers.  On a scale of 1 to 10 (10 being the worst pain), the Veteran's pain level was 9.  The Veteran's symptoms occurred intermittently, as often as 3 times per day, with each occurrence lasting 2 hours.  These flare-ups resulted in difficulty holding items.  The Veteran was also noted to have abnormal sensation in the feet.    

In April 2009, the Veteran submitted for a VA examination in connection with his application for TDIU.  In the resulting report, the examiner opines that the Veteran is unable to perform the job for which he was trained and performed for most of his life.  Particularly, the Veteran reported that he cannot stand, walk, or lift heavy items.  He did, however, say that the Veteran thought he could perform a more sedentary job, such as answering phones.  When asked to describe the effects of the condition on the Veteran's usual occupation and daily activities, the examiner stated that because his regular occupation requires so much walking and picking up and moving packages and heavy objects, his knee condition definitely interferes with his ability to do his job.  

The Veteran has also submitted private treatment records with regards to his knee pain.  In 2008, the Veteran was seen by Dr. R.M. at which time it was reported that the Veteran suffers from left knee pain that varies from 5/10 to 8/10 on a pain scale and which was sharp and throbbing at times.  Particularly, in June 2008, Dr. R.M. indicated that the Veteran's knee pain was constant and worse with walking and resting.   In March 2008, the Veteran was seen by a private clinician at Sports Medicine Associates, Dr. R.S.  At that time, it was noted that he suffered from right knee pain that was aching, dull and sharp and which was aggravated by bending and movement.    

A November 2012 opinion by Dr. R.M. states that the Veteran's arthritis in his knees has left him unable to stand, walk or sit for prolonged periods of time, and requires him to switch positions intermittently due to pain and discomfort.  He also stated that the Veteran experiences unpredictable flare ups which leave him 100 percent incapacitated.  

The Veteran and his spouse have also testified before the Board and submitted statements in support of his claim for TDIU. While the Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion, lay evidence may be competent on a variety of matters concerning the nature of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, 1377 n.4 (Fed. Cir. 2007).
In June 2013, the Veteran submitted a letter in which he asserted that his arthritis leaves him in constant pain and that he is reliant upon his wife, as well as VA provided equipment, to manage his daily activities, such as showering and getting dressed.  In his hearing, the Veteran testified that his diabetes had become more difficult to control and that his doctor had ordered him to restrict his activities.  A March 2009 letter from the Veteran's wife states that the Veteran could not perform his job due to the pain he experienced at the end of the day, and that his pain has caused him to cease many activities they once enjoyed as a couple.  In his Board hearing, the Veteran asserted his belief that even if he did secure employment, he could not earn an honest living because he would not be able to perform 100 percent due to his various service-connected disabilities.  

The evidence of record clearly shows that the Veteran cannot maintain employment which requires walking, lifting, bending, carrying, or prolonged sitting and standing.  Additionally, the Veteran's work history includes primarily manual labor-type employment, particularly as an IT technician, which required him to regularly carry items, and prolonged periods of walking and standing in order to physically load data and maintain servers.  Following retirement, the Veteran's attempt at finding part time work resulted in a short-term position working a cash register.  The evidence does not show that he has experience with sedentary employment, or an educational background which would easily be applied to sedentary employment.  Additionally, any sedentary employment that the Veteran could obtain would have to allow for frequent changes in position as noted in the 2012 opinion of Dr. R.M. As such, the Board does not believe that sedentary employment would be easily obtainable, nor would any attempt at part-time employment result in anything greater than marginal employment.  Accordingly, given the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are at least as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to TDIU is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


